BUCHWALTER, J.
1. In action for an accounting and declaration of trust in real estate, evidence that partnership arrangement was intended between plaintiff and defendant whereby defendant was to furnish money and plaintiff contribute his skill as builder, and that realty was placed in name of defendant’s father without plaintiff’s knowledge as security for advances being made by father to defendant, held to show that father was trustee holding property for benefit of partnership; statute of frauds not being set up by answer or demurrer.
2. In action for accounting and declaration of trust in realty, evidence that partnership arrangement was intended between plaintiff and defendant whereby defendant was to furnish money and plaintiff contribute his skill as builder, parties to share profits in venture and losses, though not definitely stated, held to show that plaintiff and defendant were partners in building operations.
(Hamilton, PJ. and Cushing, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.